Citation Nr: 0400011	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  01-09 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral wrist 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Attorney


INTRODUCTION

The record reflects that the appellant had active military 
service from May 1995 to August 1998, in addition to six 
months prior active service.  His appeal comes before the 
Board of Veterans' Appeals (Board) from a rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in DAV, finding that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The appellant contends that he has bilateral wrist disability 
that began in service.  It is argued that his complaints of 
pain and numbness in his wrists have been misdiagnosed as 
carpal tunnel syndrome, and that the disability he has had in 
his wrists since service is tendonitis.  

Review of the service medical records reveals that the 
appellant complained of paresthesias and numbness in his left 
arm and fingers in October 1996.  He was later seen on 
several occasions between December 1997 and July 1998 for 
complaints involving his wrists and hands, for which the 
assessment was bilateral carpal tunnel syndrome.  A May 1998 
Medical Board Evaluation included a diagnosis of questionable 
carpal tunnel syndrome.  

In September 2001, the appellant underwent VA 
electromyography and nerve conduction studies to rule out 
carpal tunnel syndrome, based on his complaints of tingling 
and numbness in the tips of the fingers of both hands, which 
had persisted since service.  The examiner stated that there 
was no electrodiagnostic or clinical evidence of bilateral 
median neuropathy, or carpal tunnel syndrome, but that the 
appellant's symptoms may be secondary to tendonitis, trigger 
point mediated, or arthritis.  

A June 2002 VA outpatient treatment record noted that the 
appellant reported that he was experiencing numbness in the 
fingers of each hand again.  

The veteran has not undergone a VA orthopedic examination to 
determine if he has any orthopedic disability in his wrists, 
the Board finds that it is appropriate to remand this claim 
for an examination.  The United States Court of Appeals for 
Veterans Claims has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
diagnosis and likely etiology of any wrist 
disability.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated studies, including 
X-rays, should be performed.  The examiner 
should be requested to express an opinion as to 
whether it is as likely as not that the 
appellant has a wrist disability that is 
related to his military service.  The examiner 
should review the service medical records 
reflecting treatment for wrist complaints.  The 
examiner should specify what information was 
used to arrive at any conclusions, and should 
provide complete rationale for all opinions 
rendered.  

3. After the above requested action has been 
completed, the RO should adjudicate the claim 
of entitlement to service connection for 
bilateral wrist disability.  If the benefit 
sought on appeal remains denied, the appellant 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


